Citation Nr: 9915967	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-15 461	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased disability evaluation for the 
residuals of a shell fragment wound to the left leg, 
currently evaluated as 0 percent disabling.

4.  Entitlement to an increased disability evaluation for the 
residuals of a shell fragment wound to the buttocks, 
currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1940 to October 1945.

2.	On March 19, 1999 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, that the veteran died on March [redacted] 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).




ORDER

The appeal is dismissed.



		
U. R. POWELL
	Member, Board of Veterans' Appeals



 


